*610Plaintiff was crossing Madison Avenue at 34th Street when he was struck by a Transit Authority bus turning left onto the avenue. The traffic light was in plaintiffs favor at the time of the accident. Nevertheless, viewed in the light most favorable to defendants, the evidence supports the jury’s finding that defendants were not liable for plaintiffs injuries (see Kaminsky v M.T.A. N.Y. City Tr. Auth., 79 AD3d 411 [2010]; Mazariegos v New York City Tr. Auth., 230 AD2d 608, 609-610 [1996]). Defendant bus driver testified that before making his turn he scanned the intersection, checked his mirrors, and observed no pedestrians crossing the street; a witness on the bus testified that he observed plaintiff on the sidewalk about 10 feet from the curb when the bus began its turn; and the physical evidence showed that the point of collision was near the rear tires of the bus. Concur — Moskowitz, J.E, Reriwick, DeGrasse, AbdusSalaam and Román, JJ.